         Case 3:20-cv-01235-PAD Document 12 Filed 06/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


          SANDRA RODRÍGUEZ-COTTO;
           RAFELLI GONZÁLEZ-COTTO                     CIVIL No. 20-01235 (PAD)

                      Plaintiffs,                     RE: Preliminary and Permanent
                                                      Injunction
                          v.

    WANDA VÁZQUEZ-GARCED, Governor of
  Puerto Rico; DENNISE N. LONGO-QUIÑONES,
    Secretary of Justice of Puerto Rico; PEDRO
   JANER, Secretary of the Department of Public
     Safety of Puerto Rico; HENRY ESCALERA,
  Commissioner of the Puerto Rico Police Bureau,
             all in their official capacities

                     Defendants.


       MOTION FOR LEAVE TO FILE RESPONSE BRIEF IN EXCESS OF PAGES

TO THE HONORABLE COURT:

       COME NOW, co-defendants Wanda Vázquez-Garced, Governor of Puerto Rico;

Dennise N. Longo-Quiñones, Secretary of Justice of Puerto Rico; Pedro Janer, Secretary

of the Department of Public Safety of Puerto Rico; and, Henry Escalera, Commissioner of

the Puerto Rico Police Department, all in their official capacities, without waiving any right

or defense arising from Title III of Puerto Rico Oversight, Management and Economic

Stability Act (“PROMESA”), 48 U.S.C. §§2101 et seq., and the Commonwealth’s Petition

under said Title or under this case and without submitting to the Court’s jurisdiction, and

through the undersigned attorney, very respectfully STATE and PRAY as follows:
            Case 3:20-cv-01235-PAD Document 12 Filed 06/05/20 Page 2 of 3




       1.       On this date, in compliance with the Court’s Order at Docket No. 5,

Defendants will file a response to Plaintiffs’ Motion for Preliminary Injunction.

       2.       In accordance with Local Rule 7(d) except by prior leave of Court, an

opposition motion to an injunctive relief motion shall not exceed fifteen (15) pages.

       3.       The appearing defendants strenuously worked toward fitting the response

into the page limit set by Local Rule 7(d). However, given the myriad of claims and

allegations, the argumentation of these complex matters took additional pages in excess of

the limit established by the local rule.

       4.       Defendants respectfully request the indulgence of this Honorable Court and

request that it grant them leave to file its response to Plaintiffs’ Motion for Preliminary

Injunction in excess of fifteen (15) pages.

       WHEREFORE, it is respectfully requested from this Honorable Court to take notice

of the above stated and grant Defendants leave to file their response to Plaintiffs’ Motion

for Preliminary Injunction in excess of the fifteen (15) page limit set by Local Rule 7(d).

       I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing

with the Clerk of the Court, which will send notification of such filing to the parties

subscribing to the CM/ECF System.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 5th day of June 2020.



                                [Space intentionally left in blank]




                                               2
       Case 3:20-cv-01235-PAD Document 12 Filed 06/05/20 Page 3 of 3




DENNISE N. LONGO-QUIÑONES                        /s/ Juan C. Ramírez-Ortiz
Designated Secretary of Justice                  JUAN C. RAMÍREZ-ORTIZ
                                                 USDC-PR No. 306507
WANDYMAR BURGOS-VARGAS                           Department of Justice of Puerto Rico
Deputy Secretary in Charge of Litigation         Federal Litigation Division
                                                 PO Box 9020192
SUSANA I. PEÑAGARÍCANO-BROWN                     San Juan, PR 00902-0192
Director of Legal Affairs                        Tel. (787)721-2900, ext. 1421
Federal Litigation and Bankruptcy Division       juramirez@justicia.pr.gov

                                                 /s/Joel Torres Ortiz
                                                 JOEL TORRES ORTIZ
                                                 USDC-PR No. 302311
                                                 Department of Justice of Puerto Rico
                                                 Federal Litigation Division
                                                 PO Box 9020192
                                                 San Juan, PR 00902-0192
                                                 Tel. (787) 721-2900, ext. 1421 & 1412
                                                 joeltorres@justicia.pr.gov




                                             3
